DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-11 and 14-18 are pending.
Claims 3-4 and 14-17 are withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, 6-9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0246062 A1 [Hofmann] in view of US 2010/0311176 A1 [Williamson].

Regarding Claims 1 and 18:
Hofmann teaches a method of using information obtained from collision cross-section (CCS) of fragment ion values to determine at least one chemical class composition of a sample (abstract), wherein the at least one chemical class composition of the sample comprises at least two chemical classes (Hofmann para 50- carbohydrates, isobaric carbohydrates, and impurities such as peptides, lipids, and salts are all different chemical classes, and all are present in the sample), the method comprising: 
fragmenting the sample to generate a series of product ions (claim 2 (E1)); 
separating the product ions using ion-mobility mass spectrometry (claim 2 (E2)); 
obtaining CCS values of the product ions (claim 2 (E3)); and 
matching or correlating the CCS values of the product ions to pre-determined values (claim 2 (E4)). 
However, Hofmann fails to specify that the sample is a biofluid, tissue section or a cell culture.
Williamson teaches using a biofluids, cell cultures or tissue as a sample comprising a carbohydrate molecules of interest (para 31). Such carbohydrates are fragmented and analyzed in the process of Hofmann. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the sample of Williamson to produce the carbohydrates for analysis in Hofmann. One would have been motivated to do so because Hofmann suggests isolating the sample from a natural source (Hofmann para 48).
It is noted that fragmentation is the context of mass spectrometry is understood to mean the dissociation of molecular ions into fragment ions.1 In the instant context, one of ordinary skill in the art would understand fragmenting a sample that is a biofluid, tissue section or a cell culture to mean fragmenting a molecular ion from a sample that is a biofluid, tissue section or a cell culture. This is because biofluids, tissue sections, and cell cultures are all complicated combinations of multiple different molecules, and as such cannot be subject to fragmentation without further processing.

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1, wherein the ion mobility mass spectrometry comprises the step of performing drift-tube ion mobility spectrometry or travelling-wave ion mobility spectrometry (Hofmann para 104 refers to the above ion mobility mass spectrometry techniques). 

Regarding Claim 6:
Hofmann paras 95, 105), including collision induced dissociation (CID), electron transfer dissociation (ETD), electron impact, ultraviolet photoionization, ozonolysis, or similar fragmentation tools (Hofmann paras 61, 85; claim 12).

Regarding Claim 7:
The modified invention of claim 1 teaches the method of claim 1, wherein the ionization method is electrospray ionization (ESI) (Hofmann para 105).

Regarding Claim 8:
The modified invention of claim 1 teaches the method of claim 1, the method further comprising the step of separating the chemical classes prior to the separation of the product ions (Hofmann -This separation is the carbohydrate isolation described in paras 45, 48, and 50). 
Regarding Claim 9:
The modified invention of claim 1 teaches the method of claim 1, the method further comprising the step of separating the chemical classes using chromatography prior to the separation of the product ions (Williamson para 31 speaks to using chromatography to extract the molecular of interest from the sample). 

Regarding Claim 11:
The modified invention of claim 1 teaches the method of claim 1, the method further comprising the step of separating the chemical classes prior to the separation of the product ions Williamson para 84).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the liquid chromatography of Williamson to the molecule of interest isolation of the modified invention, i.e. before fragmentation. One would have been motivated to make such a modification because it would yield a purified molecule of interest, thus simplifying subsequent analysis by eliminating noise.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Williamson as applied to claim 1, and further in view of Gaye, M. M., R. Kurulugama, and D. E. Clemmer. "Investigating carbohydrate isomers by IMS-CID-IMS-MS: precursor and fragment ion cross-sections." Analyst 140.20 (2015): 6922-6932 [Gaye].
Regarding Claim 10:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that the method further comprised the step of separating the chemical classes using ion mobility prior to the separation of the product ions.
Gaye teaches a method of investigating fragment ion cross-sections (abstract), wherein parent ions are separated by ion mobility prior to the separation of product ions (IMS-MS and IMS-CID-IMS-MS measurements – second paragraph). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the IMS-CID-IMS-MS of Gaye in the analysis of Hofmann. One would have been motivated to do so because this would allow Gaye Summary and conclusions).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Williamson as applied to claim 1, and further in view of Fenn, Larissa S., and John A. McLean. "Structural resolution of carbohydrate positional and structural isomers based on gas-phase ion mobility-mass spectrometry." Physical Chemistry Chemical Physics 13.6 (2011): 2196-2205 [Fenn].

Regarding Claim 5:
The modified invention of claim 1 teaches the method of claim 1, but fails to teach that the sample is fragmented in source. 
Fenn teaches a method of characterizing carbohydrate isomers using IMS-MS (abstract) using a determined collisional cross section (section 3.1.2 ) wherein the sample is fragmented in source (section 3.1.4). It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the MALDI in-source fragmentation of Fenn for the ionization and fragmentation of Hofmann. One would have been motivated to do so because the MALDI in-source fragmentation of Fenn results in diagnostic peaks in the IM-MS conformation space plot that can be used to confirm the structure of the glycan, and also yields collision cross section data for the fragment ion species (Fenn section 3.1.4 first paragraph).


Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant argues that the sample of Hofmann does not contain at least two chemical classes. This is not persuasive. The sample of Hofmann contains carbohydrates, isobaric carbohydrates, and impurities such as peptides, lipids, and salts. Para 50.  Each of the above listed items is of a different chemical classes since each has a different structure or function.
Applicant argues that the Office has failed to explain how the biofluid, tissue section, or cell culture samples of Williamson could provide the carbohydrate molecules of Williamson. Applicant alleges that this failing amounts to a failure to teach the claimed sample that is a biofluid, tissue section or a cell culture, or how such a sample could be used in the method of Hofmann. This is not persuasive. As evidenced by the paucity of Hofmann’s description, anyone of ordinary skill in the art would immediately recognize that the recited molecular samples of Williamson, including carbohydrates, are readily available in biofluid, tissue section, and cell culture. 
Applicant argues that Hofmann’s suggestion of isolating samples from natural sources speaks to carbohydrates, not the source of such carbohydrates. This is not persuasive. One of skill in the art would recognize that a “natural source” of carbohydrates is a natural sample, e.g., those suggested by Williamson.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Fragmentation_(mass_spectrometry), retrieved 5/5/20